Citation Nr: 1445999	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus (diabetes).

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes.

3.  Entitlement to service connection for peripheral neuopathy of the lower extremities, claimed as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from June 1975 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veterans Benefits Management System (VBMS) claims file reflects that multiple documents were received after the appeal was certified and the record transferred to the Board.  These records consist of service treatment and personnel records and certificates of release or discharge from active duty (DD Form 214s).  The service treatment and personnel records are duplicative of evidence previously of record.  There are multiple copies of a DD 214 from the Veteran's period of service from December 1988 to June 1992, which are not pertinent to the appeal because they pertain to a period of service after the period of service at issue on appeal, as explained below.  As the evidence received after certification is not pertinent, a remand for initial agency of original jurisdiction (AOJ) review of this evidence is not required.  38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of "pertinent evidence"). 


FINDINGS OF FACT

1.  Although the Veteran served in Korea between April 1, 1968, and August 31, 1971, he did not serve in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.
2.  Diabetes did not manifest in service or for many years thereafter and is unrelated to service.

3.  ED and peripheral neuropathy of the lower and upper extremities did not manifest in service or for many years thereafter and are unrelated to service or a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  ED was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  Peripheral neuropathy of the lower and upper extremities was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2007.  The letter informed the Veteran of the relevant requirements with regard to his claims, including informing him that if he did not serve in Vietnam, he should indicate when, where, and how he was exposed to herbicides.  As explained below, this information was crucial for the AOJ to adjudicate the claims.  The claims were last adjudicated in July 2014.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  As explained below, although the AOJ requested information regarding the Veteran's possible exposure to Agent Orange from the Defense Personnel Records Information Retrieval System (DPRIS), and did not receive a reply, such requests were not required under the applicable law, regulations, and procedures in VA's Adjudication Manual (M21-1) and Manual Rewrite (M21-1 MR).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  The Board will therefore proceed to the merits of the claims.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, however, the Veteran claims entitlement to service connection for diabetes on a presumptive basis.  The Veteran has been diagnosed with diabetes.  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea during the Vietnam era.  Certain veterans who served in Korea are also presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

The Veteran filed his claim in April 2007, prior to the amendment.  At that time, VA regulations did not provide for a presumption of exposure to Agent Orange for veterans who served in Korea, but VA's Adjudication Manual similarly provided that exposure to Agent Orange should be conceded where a veteran served between April 1968 and July 1969 in units determined by DoD to have been in or near the Korean DMZ. VA Adjudication Manual M21-1, Part VI, para. 7.20(b)(2).  If a veteran did not serve in these units, but alleged service in or near the DMZ, a request to U.S. Armed Services Center for Unit Records Research (CURR), the predecessor to the U.S. Army and Joint Services Records Research Center (JSRRC), was required.  Id. VA's Adjudication Manual Rewrite continued this rule, and was subsequently changed to broaden the dates to be consistent with those in the regulation.  See Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.p.

The Adjudication Manual, Manual Rewrite, and 38 C.F.R. § 3.307(a)(6)(iv) all provide that if a veteran served in the designated units during the relevant time period (which was extended through August 31, 1971), exposure to Agent Orange is presumed, and if he did not serve in those units but alleged service in or near the DMZ, a request to CURR or JSRRC is required.  In this case, however, the Veteran's service personnel records reflect that he served from August 1968 to August 1969 while assigned to HHC 2nd Engineer, 2nd Infantry Division.  This unit is not on the list of those units that were assigned or rotated to areas along the DMZ where herbicides were used.  Moreover, in his written statements, the Veteran did not allege service in or near the DMZ.  For example, in his June 2009 substantive appeal (VA Form 9), the Veteran wrote, "I served in Korea from August 1968 to September 1969 and was exposed to Agent Orange."  As the Veteran did not serve in one of the units designated by the DoD and did not allege service in or near the DMZ, a request to CURR or JSRRC was not required.  As noted by the VSR/JSRRC Coordinator in a July 2014 memorandum, although several attempts were made to obtain JSRRC Agent Orange information from the Defense Personnel Records Information Retrieval System (DPRIS) without a reply being received, such attempts were unnecessary in these circumstances.  Further requests for information in this regard were therefore not required.

As the Veteran has not met the criteria to be presumed exposed to Agent Orange, he is not entitled to service connection for diabetes based on this presumption.  The failure to meet the criteria for a presumption does not preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The Veteran could show that he was actually exposed to Agent Orange or that his diabetes is otherwise related to service.  The Veteran has not, however, made any specific allegation relating to Agent Orange exposure; rather, he simply asserted that he was so exposed.  Such a general assertion is insufficient to establish exposure to Agent Orange or to warrant a VA examination to determine if diabetes is related to such alleged exposure.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

In addition, the Veteran has not alleged, and the evidence does not reflect, that there is any other basis for entitlement to service connection for diabetes.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  There is no evidence of diabetes in service and examinations throughout service including the April 1992 retirement examination report indicated that the endocrine system was normal.  An October 1991 report of medical history indicated that urine test showed positive for sugar, but that two follow-ups were negative.  In addition, although diabetes is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 C.F.R. §§ 3.307(a), 3.309(a), the evidence reflects that the Veteran's diabetes manifested many years after service and not during the one year presumptive period.  A January 2007 VA treatment note indicated that diabetes was of recent onset.  There is also no claim or evidence that diabetes is otherwise related to service.  The preponderance of the evidence is thus against entitlement to service connection for diabetes on any basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Veteran claims entitlement to service connection for his ED and his peripheral neuropathy of the lower and upper extremities as secondary to his diabetes.  As the Board has denied entitlement to service connection for diabetes, entitlement to service connection as secondary to diabetes must be denied as a matter of law.  See 38 C.F.R. § 3.310(a),(b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no other basis for entitlement to service connection for any of these disabilities.  There is no evidence of these disabilities in service and the examination reports throughout service including the April 1992 retirement examination report indicated that the genitourinary and neurologic systems, as well as the upper and lower extremities were normal.  Although paralysis was noted in the October 1991 report of medical history, it was in connection with a 1988 head injury.  In addition, even assuming that peripheral neuropathy is an organic disease of the nervous system and thus a chronic disease, the evidence reflects that it did not manifest within the one year presumptive period.  38 C.F.R. §§ 3.307(a), 3.309(a).  The evidence also reflects that these disabilities did not manifest until many years after service and there is no allegation or evidence that they are otherwise related to service.

The preponderance of the evidence is thus against the claims for entitlement to service connection for ED and peripheral neuropathy of the lower and upper extremities.  The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for these disabilities is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for ED, claimed as secondary to diabetes, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes, is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes, is denied.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


